Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

DETAILED ACTION
Claims 1-5, and 106-109 are pending.
Claims 108 and 109 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Accordingly, claims 1-5, 106 and 107 are currently being examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on August 03, 2016. It is noted, however, that applicant has not filed a certified copy of the EP 16182554.2 application as required by 37 CFR 1.55.
New Grounds of Objection/ Rejection
Specification
The disclosure is objected to because of the following informalities:
1)  Regarding the substitute specification filed 02/22/2022, the pages are not numbered.  The pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably below, the text. See 37 CFR 1.52 (b)(5).
2)  Regarding the substitute specification filed 02/22/2022, the statement as to a lack of new matter under 37 CFR 1.125(b)  is missing.
3) Regarding the substitute specification filed 02/22/2022, the lined-out version of the old Table 2 is present in both the clean and marked-up copies of the substitute specification.  Thus, it is unclear if this lined-out version of the old Table 2 is to be retained or not.
 4) In the second paragraph of page 17, in the second paragraph of page 71 and the second paragraph of page 74, “SEQ ID No. 1” should be “SEQ ID NO: 1”, “SEQ ID No. 2” should be “SEQ ID NO: 2”, “SEQ ID No. 3” should be “SEQ ID NO: 3”, SEQ ID No. 4” should be “SEQ ID NO: 4”, “SEQ ID No. 5” should be “SEQ ID NO: 5”, “SEQ ID No. 6” should be “SEQ ID NO: 6”, SEQ ID No. 7” should be “SEQ ID NO: 7”, “SEQ ID No. 8” should be “SEQ ID NO: 8”, “SEQ ID No. 9” should be “SEQ ID NO: 9”, and “SEQ ID No. 10” should be “SEQ ID NO: 10”, 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claims 2 and 3 were amended after the filing date on February 22, 2022. The limitations: “wherein the eIF6 siRNA targets SEQ ID NO:5” in claim 2 and “wherein the eIF6 siRNA targets SEQ ID NO:6” in claim 3 have no clear support in the specification as originally filed. In the remarks of February 22, 2022, Applicant argued that the amendment had support in the specification as filed, e.g. in the second paragraph on page 72. A review of the specification and the second paragraph on page 72 in particular reveals support for: “For each gene of interest, two target sequences were used. … for eIF6: 5’-CTGCTTTGCCAAGCTCACCAA-3’ (Seq ID NO:5) and 5’-CTGGTGCATCCCAAGACTTCA-3’ (SEQ ID NO:6).” However, these two specific species siRNAs do not provide support for the much broader genus of siRNAs which target SEQ ID NO:5 or target SEQ ID NO:6 as now claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 106, and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Miluzio et al., Oncotarget 6, 35, 37471-37485, Publication Date: 2015-10-06, of record),  in view of Rao (Rao et al., Advanced Drug Delivery Reviews, 61, 746-759, Publication Date: 2009-04-20, of record), and in view of Sanvito (Sanvito et al., Cancer Research, 60, 510-516, Publication Date: 2000-02-01, of record), as evidenced by eIF6 Genecard: (retrieved from: https://www.genecards.org/cgi-bin/carddisp.pl?gene=EIF6, on September 20, 2021, of record). 
Miluzio teaches that eIF6 is a rate limiting for tumor onset and progression. eIF6 haploinsufficient cells are normal, but not efficiently transformed in vitro (page 37472, para. 2).
Miluzio teaches that eIF6 is highly expressed in colorectal carcinomas, breast cancer (page 37472, para. 2), and is a marker of aggressive Malignant Pleural Mesothelioma (MPM) (page 37472, col. 2).
Miluzio teaches that in NOD-SCID mice model, shRNA eIF6 tumors recovered from NOD-SCID mice showed less CD31 and VEGFA-positive cells, indicating reduced angiogenesis and close correlation with diminished solid tumor growth and metastasis (Fig. 5B).
Miluzio teaches that Enzastaurin administration (an eIF6 antagonist) provided a protective effect against tumor growth (page 37475, col. 2, Fig. 5A).
Regarding claim 106, Miluzio teaches that eIF6 shRNA decreases expression level of eIF6 (Fig. 3A).
Miluzio teaches that the modulation of eIF6 levels and activity may lead to a therapeutical avenue in tumor therapy, as in malignant mesothelioma (page37841, col. 1, para. 2, Fig. 5).
However, Miluzio does not teach that eIF6 siRNA can be used to treat colorectal carcinoma.
Rao teaches that RNA interference (RNAi) is a natural process through which expression of a targeted gene can be knocked down with high specificity and selectivity (Abstract).
Rao teaches that the applications of RNAi can be mediated through two types of molecules; the chemically synthesized double-stranded small interfering RNA (siRNA) or vector based short hairpin RNA (shRNA) (page 748, col. 1, para. 2).
Rao teaches that numerous siRNAs have been demonstrated to be effective for in vivo tumor growth modulations via intratumoral, ex-vivo, or systemic routes of application (page 752, col. 2, para. 3).
Rao teaches methods for delivery of RNAi therapy including intravenous administration.  See p. 753 and p. 758-reference 136. 
Rao teaches that despite intrinsically difference, siRNA and shRNA can be applied to achieve similar functional outcomes. See p. 748, col. 1, para. 2.
Rao teaches that chemically synthesized siRNA is easier to modify through chemistry. See p. 752, col. 2, para. 2.
Rao teaches that numerous siRNAs have been demonstrated to be effective for in vivo tumor growth modulations via intratumoral, ex-vivo, or systemic routs of application. See p. 752, col. 2, para. 3.
Rao teaches that compared to siRNA mediated silencing of the galectin-3 gene, poor silencing was achieved with shRNA in ovarian cancer cell lines with low versus high Dicer expression, suggesting that Dicer expression level in the tumors might impact the efficacy of shRNA. See p. 753, col. 1, para. 2.
Rao teaches that both siRNA and shRNA have their respective advantages and disadvantages from the mechanistic point of view. See p. 753, col. 1, para. 4. Both siRNA and shRNA effectors are attractive opportunities for cancer management. See p. 755, col. 2, para. 3.
Rao teaches that both siRNA and shRNA constructs with complementarity in the “seed region” can produce the same off-target expression profiles. See. P. 754, col. 1, para. 1.
Rao teaches that siRNA oligomers can be chemically modified to reduce direct off-target effects. See. p. 754, cols. 1-2 bridging paragraph.
Rao teaches that usage of endogenous processing systems gives shRNA an advantage over siRNA in terms of its propensity for induction of IFN but its over-saturation of these systems has been shown to have other consequences that are more easily avoided by siRNA. See p.755, col. 1, para. 7.
Regarding claims 1 and 5, Sanvito teaches that EIF6/p27BBP is overexpressed in adenomas and Carcinomas (page 514, col. 1). Specifically, eIF6/p27BBP is extraordinarily overexpressed in colorectal neoplasms and in notably higher concentrations in carcinomas. In addition, the mRNA coding for eIF6/p27BBP is highly increased in tumor versus normal colorectal tissues, suggesting that malignancy is accompanied by an up-regulation of its genetic expression (pages 514-515, § p27BBP Is Up-Regulated at the Transcriptional Level and § Discussion).
Sanvito teaches that eIF6/p27BBP may be involved in the protection of colorectal tumor cells against apoptosis (page 516, col. 1, para. 2).
Sanvito teaches that the overexpression of eIF6/p27BBP is tumor-specific (page 516, col. 1, para. 3). 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of Miluzio and Sanvito, to treat colorectal cancer with shRNA targeting to eIF6, because Miluzio teaches that eIF6 is highly expressed in malignant mesothelioma and colorectal carcinoma and shRNA and another eIF6 antagonist showed anti-tumor activity in malignant mesothelioma. and Sanvito teaches eIF6 is highly and specifically expressed in colorectal carcinoma and eIF6 may protect colorectal tumor cells against apoptosis, thus eIF6 would be a good target for colorectal carcinoma treatment. One or ordinary skilled in the art would have been motivate to substitute an eIF6 siRNA for the eIF5 shRNA to treat colorectal carcinoma, because Rao teaches that siRNA and shRNA can achieve similar functional outcomes, and each has their own advantages and disadvantage, in addition because Rao teaches that the simplicity of siRNA manufacturing and the transient nature of the effect per dose may be optimal for certain patients and treatments (page 755, col. 2, para. 3) and Rao further teaches that numerous siRNAs have been demonstrated to be effective for in vivo tumor growth modulations via intratumoral, ex-vivo, or systemic routes, e.g. intravenous, of application. The motivation would have been to expand the therapeutic scope of the compounds targeting Eif6, and develop a better therapeutic agent to certain patient population, e.g. patients with low Dicer expression. Given that siRNA technology has been extensively tested and used in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. 

Claims 1, 4, 106, and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Miluzio et al., Oncotarget 6, 35, 37471-37485, Publication Date: 2015-10-06, of record), in view of Rao (Rao et al., Advanced Drug Delivery Reviews, 61, 746-759, Publication Date: 2009-04-20, of record), and in view of Tang (Tang et al., Chinese Journal of Oncology, 32, 07, 2010, 526-528, Publication Date: July 2010, of record, and a translated copy is included), as evidenced by eIF6 Genecard: (retrieved from: https://www.genecards.org/cgi-bin/carddisp.pl?gene=EIF6, on September 20, 2021, of record). 
Miluzo teaches as set forth above.
However, Miluzio does not teach that eIF6 siRNA can be used to treat lung carcinoma.
Rao teaches as set forth above.
Tang teaches the expression and significance of ITGB4BP in non-small cell lung cancer (NSCLC). ITGB4BP is another name for eIF6, as evidenced by eIF6 Genecard (Abstract).
Tang teaches that the positive rate for ITGB4BP expression was 82.5% among 80 tested NSCLC specimens (Abstract).
Tang teaches that ITGB4BP may be involved in regulation of lung cancer cell migration (Abstract).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of Miluzio and Tang, to treat lung cancer (i.e. NSCLC) with shRNA targeting to eIF6, because Miluzio teaches that eIF6 is highly expressed in malignant mesothelioma and colorectal carcinoma and shRNA or other eIF6 antagonist showed anti-tumor activity in malignant mesothelioma, and Tang teaches eIF6 is expressed in NSCLC and eIF6 may regulate lung cancer cell migration, thus eIF6 would be a good target for NSCLC treatment. One or ordinary skilled in the art would have replaced shRNA with a siRNA to eIF6 to treat NSCLC, because Rao teaches that siRNA and shRNA can achieve similar functional outcomes, and each has their own advantages and disadvantage, in addition because Rao teaches that the simplicity of siRNA manufacturing and the transient nature of the effect per dose may be optimal for certain patients and treatments (page 755, col. 2, para. 3) and Rao further teaches that numerous siRNAs have been demonstrated to be effective for in vivo tumor growth modulations via intratumoral, ex-vivo, or systemic routes, e.g. intravenous, of application. The motivation would have been to expand the therapeutic scope of the compounds targeting Eif6, and develop a better therapeutic agent to certain patient population, e.g. patients with low Dicer expression. Given that siRNA technology has been extensively tested and used in the art, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. 

Response to Arguments
For the rejection of claim 1, 4, 5, 106 and 107 under 35 U.S.C. 103, Applicant argues that:

    PNG
    media_image1.png
    253
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    621
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    452
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    323
    630
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    252
    628
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    307
    625
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    130
    629
    media_image8.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, based on the teaching from Miluzio, Rao, Sanvito and Tang, one of ordinary skilled in the art would have recognized that 1) down-regulation of eIF6 expression and/or activity by shRNA would be effective for treating lung cancer and colorectal carcinoma, as evidenced by the instant application; 2) siRNA can achieve the same functional outcome as shRNA, despite intrinsic difference between siRNA and shRNA, e.g. down-regulation of eIF6. Regarding to off-target effects, Rao further teaches that both siRNA and shRNA constructs with complementarity in the “seed region” can produce the same off-target expression profiles. See. P. 754, col. 1, para. 1. Furthermore, chemically synthesized siRNA is easier to modify through chemistry and chemically modified siRNAs can reduce direct off-target effects. In addition, the simplicity of siRNA manufacturing and the transient nature of the effect per dose may be optimal for certain patients. One of ordinary skilled in the art would have understood that siRNA and shRNA have their respective advantages and disadvantages and both siRNA and shRNA effectors are attractive opportunities for cancer management, as suggested by Rao. One of ordinary skilled in the art would have been motivated to use siRNA because 1) easy to manufactured and easy to modified; 2) transient nature of the effect per dose suitable for certain patient; 3) to expand scope of therapeutic compounds targeting eIF6; 4) to develop a better therapeutic agent to certain patient population, e.g. patients with low Dicer expression.  Given that siRNA technology is widely used and siRNA therapeutics for cancer treatment are available, one of ordinary skilled in the art would have had a reasonable expectation that siRNA targeting eIF6 would be beneficial to a lung cancer or a colorectal carcinoma patient, and the person of ordinary skilled in the art would have known how to do make and use siRNA targeting eIF6. Furthermore, siRNA targeting eIF6 would not be obvious over references simply because the siRNAs need to be tested empirically. The expectation of success need only be reasonable, not absolute. 
Furthermore, although as Applicant argued, two siRNAs (SEQ ID NOs: 5 and 6) can effectively knockdown eIF6 expression in lung and colon cancer cells, and induce cancer cell apoptosis, however, as set forth above, these effects are expected based on the teachings from prior arts. In particular, the specification has no direct comparison between siRNA and shRNA to show that there is any difference in effectiveness between siRNA and shRNA. To rebut a prima facie case of obviousness the claimed subject matter must be compared with the closest prior art, which has not explicitly been done.  See MPEP 716.02(e).
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
Claims 1-5, 106, and 107 are rejected.
 All other objections and rejections set forth in the previous Office Action of September 27, 2021 are hereby withdrawn in view of the claim amendments and Applicant’s arguments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642